IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MISSOURI
WESTERN DIVISION

 

Litn'e A. Mays

Complaint for Employment

 

 

 

Discrimination
(Write the full name of each plaintiff who is filing Case No PESOS TCH
this complaint. If the names of all the plaintiffs (to be filled in by the Clerk’ s Office)

cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

-against-

Dolev oeneral OVNI

 

 

(Write the full name of each defendant who is
being sued. If the names of all the defendants
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

 

 

REQUEST FOR TRIAL BY JURY

 

 

 

 

Plaintiff requests trial by jury. NM yes No

Case 2:19-cv-04093-WJE Document 1-1 Filed 05/06/19 Page 1 of 9
I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Name Wellin 4d. Haus

Street Address 4UG Cause. C reek. HU. i Glabitg, [ LAY. (
City and County Lose Creek. (sage g

State and Zip Code ING, GSOs of g

Telephone Number bhd=? 347.-G 122

E-mail Address Ly hearse Aver Ue People. 0) 8 mat Can

B. The Defendant(s)

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person’s job or title (if
known). Attach additional pages if needed.

Defendant No. 1 CN! 12 V/' ales

Name

Job or Title NM ODNLEGAN.
(if known)

Street Address L[ 4. A, I Lh / Nahe

City and County Westy hale. ? sag C
State and Zip Code Nb ‘bp Sy

Telephone Number S 43-7 Uy ‘ 5 -JsI by

E-mail Address
(if known)

    

 

Defendant No. 2

Name M aty \Were Areca

Job or Title Di striceN Meena ge
(if known)

Street Address Sf Q3 Mil Nan
City and County Lod Hla, (sage

2 ]
Case 2:19-cv-04093-WJE Document 1-1 Filed 05/06/19 Page 2 of 9
 

RE: Patricia Hays vs. DOLLAR GENERAL
E-06/18-49571 28E-2018-01091C

DOLLAR GENERAL
193 Mill Lane
Westphalia, MO 65085

Megrer=Brac . :
DOLLAR GENERAL CORPORATION
100 Mission Ridge

Goodlettsville, TN 37072

 

Case 2:19-cv-04093-WJE Document 1-1 Filed 05/06/19 Page 3 of 9
State and Zip Code A U (s 50%
Telephone Number $ Fx 55 - Z5/ b

E-mail Address
(if known)

 

C. Place of Employment

The address at which I sought employment or was employed by the defendant(s)

Name Osler General bs up
Street Address | Gs Will lay e

City and County WW, etohation (sag

State and ZipCode 7) Ys ( Son v
Telephone Number 4~4.Z 5 ¥5 ZS] G

is:

Il. Cause of Action

This action is brought for discrimination in employment pursuant to (check all that
apply):

 

 

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e
to 2000e-17 (race, color, gender, religion, national origin).

 

 

(Note: In order to bring suit in federal district court under Title VII, you
must first obtain a Notice of Right to Sue letter from the Equal
Employment Opportunity Commission.)

 

 

/ Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C.
=~ -§§ 621 to 634.

 

 

(Note: In order to bring suit in federal district court under the Age
Discrimination in Employment Act, you must first file a charge with the
Equal Employment Opportunity Commission.)

Ws Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112
to 12117.

(Note: In order to bring suit in federal district court under the Americans
with Disabilities Act, you must first obtain a Notice of Right to Sue letter
from the Equal Employment Opportunity Commission. )

3
Case 2:19-cv-04093-WJE Document 1-1 Filed 05/06/19 Page 4 of 9
 

NL Other federal law (specify the federal law

 

);
Failure te fellow public praice [ctang hi

 

 

[
Missouri Human Rights Act, Missouri Revised Statute § fost 055 i ( charge

 

Other state law (specify, if known):

 

 

 

 

 

Relevant city or county law (specify, if known):

 

 

Ill. Administrative Procedures

A.

Did you file a charge of discrimination against Defendant(s) with the Equal
Employment Opportunity Commission or other federal agency?

ee Date filed: (- [((- ZU g

No

Attach copy of the charge to this Complaint

Have you received a Notice of Right-to-Sue Letter from the Equal Employment
Opportunity Commission?

Ll ves No

If yes, please attach a copy of the letter to this Complaint.

 

 

 

 

 

Did you file a charge of discrimination against Defendant(s) with the Missouri
Commission on Human Rights?

fi ves Date filed: (y- ((-2UlS

No

Attach copy of the charge to this Complaint

Have you received a Notice of Right-to-Sue Letter from the Missouri Human
Rights Commission?

i Yes No

If yes, please attach a copy of the letter to this Complaint.

 

 

 

 

 

4

Case 2:19-cv-04093-WJE Document 1-1 Filed 05/06/19 Page 5 of 9
E. If you are claiming age discrimination, check one of the following:
f

 

 

60 days or more have passed since I filed my charge of age discrimination with the
Equal Employment Opportunity Commission.

 

 

| A fewer than 60 days have passed since I filed my charge of age discrimination with
the Equal Employment Opportunity Commission

IV. Statement of Claim

A. The discriminatory conduct of which I complain in this action includes (check all

that apply):

 

Failure to hire me.

 

Termination of my employment.

 

Xx Failure to promote me.

 

Failure to accommodate my disability.

Unequal terms and conditions of my employment.

 

Retaliation.

 

Harassment/Hostile Work Environment
Other acts (specify):

 

 

 

 

 

(Note: Only those grounds raised in the charge filed with the Equal
Employment Opportunity Commission can be considered by the federal
district court under the federal employment discrimination statutes. )

B. It is my best recollection that the alleged discriminatory acts occurred on the
following date(s):

Murch 3,208, Febneany 27,2015, [Uaurel 201%

C. I believe that defendant(s) (check one):

is/are still committing these acts against me.

s/are not still committing these acts against me.

5

Case 2:19-cv-04093-WJE Document 1-1 Filed 05/06/19 Page 6 of 9
D. Defendant(s) discriminated against me based on my (check all that apply and
explain):

 

race

 

 

 

color

 

 

gender/sex

 

religion

 

 

national origin

x age. My year of birth is /4 GZ . (Give your year of birth
x

 

 

only if you are asserting a claim of age discrimination.)

disability or perceived disability (specify disability) py Q d w 4 (476 n there
n } \ ~

Sth ieeaktechie disorder’ rheamafoid atthe ks

 

 

 

 

E. Write a short and plain statement of FACTS that support your claim. Do not

make legal arguments. You must include the following information:
RZEPA VU (KURTSN 2

¢ What happened to you? AOA V (oLATION OSC Oe Mi Nate

x»

AGAIAST NY AEE/ O\SABIL, WRONE TUL TEDMINAT ob EFMIULEE To
° What injuries did you suffer? K _ Aes

LUST BENEFITS, INCOME, RRIDE, DEPLESHON PUBUC

¢ - Who was involved in what happened to you?

at POU
NOLLAA GENERAL CNWLOXEES #T WOESTPANALIA (Wo 3 Rebye
¢ How were the defendants involved in what happened to you? tC
HARASSMENT, WHEAIZTCEPRAMENT AT U0S We
+ ¢ Where did the events you have described take place? =TR U ATO N

4 E  (WSTL¥ PT WORK SOME /N PUMLLC >A AT HOME

e When did the events you have described take place?

(x SANUARK ZarF —TOCARRENT
If more than one claim is asserted, number each claim and write a short-and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

SI QEPA YIOLATION- PLD NoT PECAIE EQUAL PAY

2 AOA VIGLATOQY— S(TATEO = NEEDED
BEERS AT FST yo LOCATION, ALUAKS
DECEIVED ATEVERS LOCATION TILL JNTANZOIS
WESTRI ALIA Mo (S0ss" (MANAGER Tanke AUR;
STATED IG NWUTE BREAKS DION cS
MABE FT IMPS ALE FOC ME TO WoPy
TORULE POTENTIAWH

 

Case 2:19-cv-04093-WJE Document 1-1 Filed 05/06/19 Page 7 of 9
BA NGAINST. IWS AGE ~ WEEVELD_ CESTRE AS
e ees MS Oe TAR , REST ine INO,
=ST pPOOY UUAS OLDEST EMPLOWEE
WHEN FIRED | MACE NEGATING CEIUAKES
Cro WM Sop PEZFORINANECE BUT
CLAS COM PARING Me TO Boyer old wale
AGAIKST MY OISABILETY, — MADE NECA WE
QLOMMENTS ABSWT ROL = SWERTED.
SWEPTIVEWAS CUUSED BY AY NTIED IcA TOON
alle TREE FO’ MY OISPBIC) TY Tool AWAY
(UO. BRENCS SICEPRSE THEY 7KNEU
Meee Bilt — CO NBLENG WE
MLO Norte ISABLENG WWE
#4, LORONGE KK TERMINAT ICKY — STATED
UMEIALS ZEFSONS WY Feed
se _ PEPSON- LOCO DOOR Tt MUWNKUES

sit cow A KLE
7 ) WBorpaur tele Wes

tu po eetae COR OERUT & TO ALFIVT

arch - wponerue CONDUCT

WP Karrclders Nave Loeb COOKS ERRLT

Et iwe Wave THEIR TOPS

Dd TPAC COUGHET MANY SMOPLIFTERS BLIDAYS
LORE FOZ POLICE YO ABRWE ~(LE0UTY TOOK.
OHPdROU MATELY | HOUWR+

>) PWEVER HAD ACOMPLAINT AoW TY,

KNOY ~SHE DUsTP VAS ONT oF GOCT)

lA SO) ws 7
ey Peaee TO FOLLOL> PRELLC POLES,
SC THEDLLED ME 8-10 HOW SAIEIS LON
Coukd NOT TAICE |S tinue PAW BREAKS
OR, UNIRRRD bebry Potirhenian kiss os MAG deSore “tHe
DOLLA GERECAL copPar ATians POLICIES

CA Ht
VI.

 

 

 

Relief

As relief from the allegations of discrimination as stated above, Plaintiff prays that the court

grant the following relief to Plaintiff: (check any and all that apply)

 

   
   

 

| Defendant be directed to employ Plaintiff
ea Defendant be directed to re-employ Plaintiff
BOM Defendant be directed to promote Plaintiff

$ Defendant be directed to re in State | OSt 6 Al ottts ~
eS Monetary damages (please explain) 22, O00 2 O00, JOTA? (Y20 X ( WU vey

a As additional relief to make Plaintiff whole, Plaintiff seeks (please specify and

    
 

 

explain):

PEPLACGE | OST WAGES, WASTO BE
FNTECMEWEN Foe MGA. POSITLON -
THE NEXT Were, SNM OVECLS CUAL FED
ertification an osin CPx ha STO S mM
Cergfiention ane Cerise WG OLE a BSP ETE

PK Se ¢ \N BILE TX
Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my jy) ml

knowledge, information, and belief that this complaint: (1) is not being presented for an ,<-,
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the 0 (PELs
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for’ YT ig
extending, modifying, or reversing existing law; (3) the factual contentions have PELMA-
evidentiary support or, if specifically so identified, will likely have evidentiary support NEND
after a reasonable opportunity for further investigation or discovery; and (4) the ee
complaint otherwise complies with the requirements of Rule 11. \ |

. SHou
I agree to provide the Clerk’s Office with any changes to my address where case-related WAVE
papers may be served. I understand that my failure to keep a current address on file with
the Clerk’s Office may result in the dismissal of my case. BEEN

Date of signing: S-¢ ; 207 TH e é hae
Signature of Plaintiff L, GMM. (Ge Gb mn ATO | 4 ‘

=

—;

Printed Name of Plaintiff

 

7

Case 2:19-cv-04093-WJE Document 1-1 Filed 05/06/19 Page 9 of 9
